DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on July 29, 2021 has been entered. 
 	Claims 14 and 61-66 are pending and under examination.

Response to Arguments
3.	Applicant’s arguments filed on July 29, 2021 have been fully considered.
	Objections to the Specification
	Applicant argues that the specification has been amended to address the objections (Remarks, page 1).
 	This argument was persuasive in part. More specifically, the objection concerning the recitation of “DEQ” for “SEQ” has been withdrawn as being obviated by the amendment. The objection concerning the format of the sequence identifiers has been maintained, though, because the sequence identifiers in the amended portion of the specification do not comply with 37 CFR 1.821(d) for the reasons set forth below.  
	Claim Objections
	Applicant argues that the objections to claim 14 have been addressed by the amendments to the claim (Remarks, page 1).

Rejection of claim 15 under 35 U.S.C. 112(a) (new matter)
Applicant argues that the rejection is moot in view of the cancellation of claim 15 (Remarks, page 1). 
This argument was persuasive. The rejection has been withdrawn. It is noted, though, that the basis for rejection set forth previously applies to all of the currently pending claims since the subject matter at issue in claim 15 has been incorporated into claim 14. 
Rejection of claims 14 and 15 under 35 U.S.C. 103 as being unpatentable over Kiss in view of Mitsuhashi and Fu
	The previously made rejection has been modified in the following ways. First, claim 15 has been removed from the rejection since it has been canceled. Second, the rejection has been modified to cite a new reference because the previously cited references fail to meet the new requirement in claim 14 for the spacer to be at the 5’ end of the probe. This failure of the references to teach a spacer at the 5’ end of the probe is also noted on page 2 of Applicant’s Remarks. 
Applicant’s additional arguments on pages 2-3 of the Remarks apply to the modified rejection. They were not persuasive for the following reasons. 
Argument:
Applicant argues that amended claim 14 requires the hybridization structure to be “high-specificity” and refers to paras. 78-79 of the specification to support this argument, whereas the hybridization structure in Figure 3 of Kiss (i.e., the Camel probe) is not a high-specificity 
Response:
This argument was not persuasive because the hybridization structure comprising the Camel probe shown in Figure 3 of Kiss may still be considered a “high-specificity” hybridization structure since it is designed to detect only one type of virus. In other words, although the probe of Kiss does contain semi-degenerate positions that permit detection of variants of a particular virus, the probe is described by Kiss as remaining specific to a particular virus (e.g., Influenza A or Hepatitis C) and does not detect viruses other than the target virus (page 12, lines 12-23 of Kiss). Therefore, it is reasonable to treat the hybridization structure of Kiss as meeting the requirement in claim 14 for a “high-specificity hybridization structure,” particularly since the specification of the instant application does not define the term “high-specificity” in a manner that would exclude the structure of Kiss.
Rejections of claims 61-63 under 35 U.S.C. 103 citing Kiss, Mitsuhashi, and Fu as the primary combination of references
	Applicant argues that the rejections should be withdrawn because the additional secondary references cited in the rejection fail to meet the requirement in independent claim 14 for the spacer to be on the 5’ end of the probe (Remarks, pages 3-4).
	This argument was persuasive. The previously made rejections of claims 61-63 have been withdrawn.


Specification
4.	The specification remains objected to because each instance of “SEQ ID NO x” (see pages 53, 56, 61, 62, and 65) must be replaced with “SEQ ID NO: x” per 37 CFR 1.821 (d). To illustrate, in Table 4 on page 53, “SEQ ID NO 1”, “SEQ ID NO 2”, “SEQ ID NO 3”, and “SEQ NO ID 4” must be replaced with “SEQ ID NO: 1”, “SEQ ID NO: 2”, “SEQ ID NO: 3”, and “SEQ ID NO: 4”, respectively. The other oligonucleotide sequences recited on pages 56, 61, 62, and 65 require the same correction. 

Claim Objections
5.	 Claim 14 is objected to because of the following informalities. First, “high specificity” in line 1 should be hyphenated. Second, a comma should be inserted after “segments” in line 3. Third, a comma should be inserted after “segments” in line 4 to improve clarity. Lastly, a comma should be inserted after the first instance of “spacer” in line 4. 
Claim 63 is objected to because “1’,2’dideoxyribose” in line 1 should be replaced with “1’,2’-dideoxyribose”.
Claims 64-66 are objected to because the conjunction “and” is missing after “ethylene glycol” in each claim.
	
Claim Rejections – 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 14 and 61-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 14 has been amended to require the hybridization structure to contain “two single-stranded loops which comprise one or more non-nucleotide moieties.” 
	Applicant’s response does not point to any particular portion(s) of the original disclosure as providing support for this subject matter. 
	The original disclosure has been reviewed, but support was not found for the full scope of amended claim 14. As discussed below, the above language is indefinite, but one interpretation is that it encompasses hybridization structures with two single-stranded loops, wherein both loops contain at least one non-nucleotide moiety, as well as hybridization structures in which only one of the two single-stranded loops contains at least one non-nucleotide moiety. The original disclosure, though, only provides support for hybridization structures in which all or none of the single-stranded loops contain at least one non-nucleotide moiety (see, e.g., page 16, lines 21-37). In other words, the original disclosure fails to provide support for hybridization structures in which at least one, but not all, of the single-stranded loops contains at least one non-nucleotide moiety as encompassed by claim 14. Thus, claim 14 contains new matter. 


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 61-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 has been amended to require the hybridization structure to contain “two single-stranded loops which comprise one or more non-nucleotide moieties.” This language is indefinite because it is not clear whether it requires (a) both loops to contain at least one non-nucleotide moiety, or (b) one loop to contain at least one non-nucleotide moiety. If the former was intended, Applicant could amend the claim to replace “which comprise one or more non-nucleotide moieties” in line 3 with “each of which comprises one or more non-nucleotide moieties.”
	Claims 61-66 are also indefinite because they depend from claim 14 and do not correct the above indefiniteness issue. 
	Claims 64-66 are also indefinite because they raise a question as to the number of non-nucleotide moieties required in the loop(s). Each of these claims recites “wherein the non-nucleotide moieties are selected from the group consisting of C3 alkyl, ethylene glycol, 1’2’-dideoxyribose.” This language suggests that the loop(s) is/are required to contain at least two 
	
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Kiss et al. (WO 2012/153153 A1; cited previously) in view of Mitsuhashi (Journal of Clinical Laboratory Analysis 1996; 10: 277-284; cited previously), Fu (US 2010/0227320 A1; cited previously), and Mao et al. (US 2010/0086916 A1; newly cited).
	Claim 14 is drawn to a hybridization structure. The hybridization structure comprises a probe and a target and also contains two single-stranded loops. Each of the loops is located between two duplex segments. The hybridization structure also contains a spacer at the 5’ end of the probe, and the free energy of the hybridization structure must be less than zero under hybridization conditions. Further, at least one of the loops contains a non-nucleotide moiety.1
	Kiss discloses a hybridization structure termed a “camel probe” in Figure 3. As can be seen in Figure 3, the hybridization structure of Kiss contains a target (i.e., the lower strand) and a probe (i.e., the camel probe). The hybridization structure also contains two single-stranded loops located between duplex regions (Figure 3). (As discussed by Kiss (see page 11, line 19 – page 12, line 4, the loops in the camel probe “open up” to form single-stranded loops when the target-complementary regions of the probe bind to the target).
	Kiss does not teach all of the elements of claim 14. First, the reference fails to teach that the 5’ end of the camel probe contains a spacer. Second, since Kiss does not discuss the free energy of the hybridization structure, the reference also fails to meet the requirement for the free energy of the hybridization structure to be less than zero under hybridization conditions. Third, Kiss does not teach that at least one of the loops contains at least one non-nucleotide moiety. 
	The teachings of Mitsuhashi, though, indicate that hybridization structures with a more negative free energy of hybridization (G) form more readily than hybridization structures with G (see Figure 1 on page 279; see also page 278, column 2 and the “Hairpin Structure” section on page 279).
	As well, Fu discloses hybridization probes (“bridge probes”) that include a single-stranded loop (see, e.g., Fig. 6). Fu teaches that non-nucleotide chemical moieties can be used to obtain a desired degree of flexibility in the single-stranded loop region of these probes (para. 80).
	Neither Mitsuhashi nor Fu teaches or suggests a probe with a 5’ spacer as required by claim 14, but Mao teaches that a linker (i.e., a spacer) can be used to attach fluorescent labels to the end of oligonucleotide probes (see, e.g., paras. 86-87; see also Table 1 for examples of such probes).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to design the camel probe of Kiss such that the free energy of hybridization to the target is less than zero. Mitsuhashi provides motivation to do so by teaching that hybridization becomes more favorable as the free energy becomes more negative (Figure 1 and pages 278-279). The ordinary artisan would have recognized from these teachings of Mitsuhashi that hybridization structures with a more negative free energy of hybridization would exhibit greater binding strength (i.e., greater stability) and would have been motivated to so design the hybridization structure of Kiss to obtain this benefit. The ordinary artisan would have had a reasonable expectation of success since the teachings of Mitsuhashi include a discussion of how to calculate the free energy of hybridization (page 278).
	It also would have been obvious to include at least one non-nucleotide moiety in one or both of the loop regions of the camel probe suggested by Kiss in view of Mitsuhashi. Fu provides motivation to do so by teaching that such non-nucleotide moieties are useful for obtaining a desired degree of flexibility in the single-stranded loop region of a hybridization probe (para. 
	Finally, it would have been obvious to modify the camel probe of Kiss such that it contains a spacer at the 5’ end. Mao provides motivation to do so by teaching that it is desirable to attach labels to an oligonucleotide probe using a linker (see, e.g., para. 86). The ordinary artisan would have been particularly motivated to attach the 5’ label in the camel probe shown in Figure 3 of Kiss via a linker (i.e., a 5’ spacer) since, like the probes of Mao, the probes of Kiss are to be used in real-time amplification methods. The ordinary artisan would have had a reasonable expectation of success since Mao described several different spacers that could be used for this purpose (see, e.g., para 87).
In view of the foregoing, the hybridization structure of claim 14 is prima facie obvious.

11.	Claims 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Kiss et al. (WO 2012/153153 A1; cited previously) in view of Mitsuhashi (Journal of Clinical Laboratory Analysis 1996; 10: 277-284; cited previously), Fu (US 2010/0227320 A1; cited previously), and Mao et al. (US 2010/0086916 A1; newly cited) and further in view of Müller et al. (WO 2012/152708 A1; newly cited).
	Claims 61 and 62 each depend from claim 14 and require the spacer to be a C3 alkyl spacer or ethylene glycol, respectively.
	As discussed above, the teachings of Kiss in view of Mitsuhashi, Fu, and Mao render obvious the hybridization structure of claim 14. 

	Müller, however, teaches that “Methods to link nucleotides or oligonucleotides to labels are known by the person skilled in the art” (page 8, lines 12-13). The reference further describes linkers that are useful for attaching labels to oligonucleotides or nucleotides (see, e.g., pages 5-6 and 8). These labels include a C3 alkyl spacer and ethylene glycol (see, e.g., page 8, first full para. and also page 5, last para. – page 6, first para.). Müller further teaches that oligonucleotides containing one of the disclosed linkers may be used in methods comprising exonuclease cleavage of a 5’ label (see, e.g., page 11, where use of the disclosed probes in a TaqMan assay is discussed).
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the camel probe suggested by Kiss in view of Mitsuhashi, Fu, and Mao such that the 5’ spacer suggested by Mao is a C3 spacer or an ethylene glycol spacer. Müller provides motivation to do so by teaching either spacer is useful for attaching a label to an oligonucleotide (see, e.g., pages 5-6 and 8). The ordinary artisan would have had a reasonable expectation of success since Müller taught that the incorporation of such linkers was routine for the ordinary artisan (see, e.g., page 8) and also since the resulting probes, like the camel probe of Kiss, could be used in an amplification method (TaqMan) comprising exonuclease cleavage of a 5’ label (see, e.g., page 11). Thus, the hybridization structures of claims 61 and 62 are prima facie obvious.

63 is rejected under 35 U.S.C. 103 as being unpatentable over Kiss et al. (WO 2012/153153 A1; cited previously) in view of Mitsuhashi (Journal of Clinical Laboratory Analysis 1996; 10: 277-284; cited previously), Fu (US 2010/0227320 A1; cited previously), and Mao et al. (US 2010/0086916 A1; newly cited) and further in view of Ju et al. (US 6,627,748 B1; cited previously).
	Claim 63 depends from claim 14 and requires the 5’ spacer to comprise 1’,2’-dideoxyribose. 
	As discussed above, the teachings of Kiss in view of Mitsuhashi, Fu, and Mao render obvious the hybridization structures of claim 14. 
	These references do not teach that the 5’ spacer 1’,2’-dideoxyribose, but Ju teaches that a 1’,2’-dideoxyribose spacer is useful for attaching fluorescent labels to oligonucleotides (col. 3, ll. 1-6 and col. 6, l. 60 – col. 7, l. 27).
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the camel probe suggested by Kiss in view of Mitsuhashi, Fu, and Mao such that the 5’ spacer suggested by Mao comprises a 1’,2’-dideoxyribose spacer. Ju provides motivation to do so by teaching that such a spacer is useful for attaching a label to an oligonucleotide (col. 3, ll. 1-6 and col. 6, l. 60 – col. 7, l. 27). The ordinary artisan would have had a reasonable expectation of success since Ju described how to use such a spacer for label attachment (see, e.g., Fig. 3 and the last para. in col. 6). Thus, the hybridization structure of claim 63 is prima facie obvious.

13.	Claims 64 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Kiss et al. (WO 2012/153153 A1; cited previously) in view of Mitsuhashi (Journal of Clinical Laboratory Analysis 1996; 10: 277-284; cited previously), Fu (US 2010/0227320 A1; cited previously), and Mao et al. (US 2010/0086916 A1; newly cited) and further in view of Müller et al. (WO 2012/152708 A1; newly cited) and further in view of Engel et al. (WO 2012/126639 A1; newly cited).
 Claims 64 and 65 depend from claims 61 and 62, respectively, and require the non-nucleotide moieties in the loop(s) to be selected from the group consisting of a C3 alkyl group, ethylene glycol, and 1’,2’-dideoxyribose.
As discussed above, the teachings of Kiss, Mitsuhashi, Fu, Mao, and Müller render obvious the hybridization structures of claims 61 and 62.
Regarding claims 64 and 65, Fu teaches including non-nucleotide moieties in the loop portion of the disclosed loop-containing bridge probes (see Fig. 6 and para. 80), but the reference does not teach that the non-nucleotide moieties include one of the required moieties.
Engel, though, teaches that a C3 alkyl group, ethylene glycol, or 1’,2’-dideoxyribose can be used as a “universal” base to allow an oligonucleotide to bind irrespective of a mutation or polymorphism at a particular site (see, e.g., pages 3-4). Like Kiss, Engel seeks to design probes that can detect a desired target (e.g., a target virus) despite mutations in the viral nucleic acid sequence (see, e.g., pages 1-3).
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to select one or more of the moieties disclosed on page 4 of Engel for use as the non-nucleotide moieties in the loops of the probes of Kiss. The ordinary artisan would have recognized from the teachings of Engel that the disclosed C3 alkyl group, ethylene glycol, and 1’,2’-dideoxyribose would offer the same benefit as the semi-degenerate nucleotides discussed in Kiss, and, accordingly, would have been motivated to substitute one for prima facie obvious.

14.	Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Kiss et al. (WO 2012/153153 A1; cited previously) in view of Mitsuhashi (Journal of Clinical Laboratory Analysis 1996; 10: 277-284; cited previously), Fu (US 2010/0227320 A1; cited previously), and Mao et al. (US 2010/0086916 A1; newly cited) and further in view of Ju et al. (US 6,627,748 B1; cited previously) and further in view of Engel et al. (WO 2012/126639 A1; newly cited).
 Claim 66 depends from claim 63 and requires the non-nucleotide moieties in the loop(s) to be selected from the group consisting of a C3 alkyl group, ethylene glycol, and 1’,2’-dideoxyribose.
As discussed above, the teachings of Kiss, Mitsuhashi, Fu, Mao, and Ju render obvious the hybridization structures of claim 63.
Regarding claim 66, Fu teaches including non-nucleotide moieties in the loop portion of the disclosed loop-containing bridge probes (see Fig. 6 and para. 80), but the reference does not teach that the non-nucleotide moieties include one of the required moieties.
Engel, though, teaches that a C3 alkyl group, ethylene glycol, or 1’,2’-dideoxyribose can be used as a “universal” base to allow an oligonucleotide to bind irrespective of a mutation or polymorphism at a particular site (see, e.g., pages 3-4). Like Kiss, Engel seeks to design probes 
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to select one or more of the moieties disclosed on page 4 of Engel for use as the non-nucleotide moieties in the loops of the probes of Kiss. The ordinary artisan would have recognized from the teachings of Engel that the disclosed C3 alkyl group, ethylene glycol, and 1’,2’-dideoxyribose would offer the same benefit as the semi-degenerate nucleotides discussed in Kiss, and, accordingly, would have been motivated to substitute one for the other with a reasonable expectation of success. The ordinary artisan also would have had a reasonable expectation of success since Engel taught that the disclosed probes could be used in a real-time TaqMan assay (p. 17), which like the method of Kiss, includes exonuclease-mediated cleavage of a 5’ label from an oligonucleotide probe. Thus, the hybridization structure of claim 66 is prima facie obvious.

Conclusion
15.	No claims are currently allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As discussed above, it is not clear whether claim 14 requires one or both loops to contain the at least one non-nucleotide moiety. Both interpretations are discussed below.